Sedgwick, J.,
dissenting.
The rule stated in Johnston v. Chicago, B. & Q. R. Co., 70 Neb. 364, that there must be evidence of the length of time ordinarily required in a shipment, does not seem to me to be applicable in this case. The plaintiff alleged that the time usually required was 30 hours. The only answer made to this allegation is a general denial, which, of course, could be made if the time was 31 hours, but would not in such case constitute a defense. The defend*15ant should have alleged the regular time if it was much more than the time alleged by the plaintiff. The defendant in its answer said: “If said consignment of horses encountered any unnecessary delay,” etc. This, together with its evasive denial, would in law amount to an admission that the time was at least very nearly as alleged, by the plaintiff.
It would appear that this is the only point of law upon W'hich the reversal is predicated. The first paragraph of the syllabus makes this the principal point determined, and it is said in the opinion: “In order to recover for such delay, it was necessary for him to introduce some competent evidence tending / to show the length of time ordinarily required to transport a shipment from the place where received to the point of delivery.” I suppose the second paragraph is predicated upon the firsf. The third paragraph simply says that the evidence does not support the verdict. Of course, that is for the reason stated in the first paragraph of the syllabus. As “the length of time ordinarily required to transport the shipment from the place where it was received to the point of delivery” is fixed by the pleadings,, 1 cannot see that the opinion states any ground for reversal.
Fawcett, J., concurs.